United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
IMMIGRATION & CUSTOMS ENFORCEMENT, )
BROWN FIELD STATION, Chula Vista, CA,
)
Employer
)
____________________________________________ )
L.T., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-442
Issued: October 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2009 appellant filed a timely appeal from a July 13, 2009 merit decision
of the Office of Workers’ Compensation Programs and an October 30, 2009 decision that denied
her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant did not establish that
she sustained a recurrence of disability on or after July 31, 1996; and (2) whether the Office
properly refused to reopen appellant’s claim for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On January 3, 1997 appellant, then a 53-year-old border patrol administrative assistant,
filed an occupational disease claim, alleging that working rotating shifts caused excessive gastric

secretions, reflux and symptoms of peptic ulcer disease. In an undated statement, she further
alleged that she was harassed by a supervisor, and that working the midnight shift caused a sleep
disturbance and headaches. The employing establishment controverted the claim and submitted
a position description showing that the incumbent must be available for shift work and noted that
appellant began work on February 5, 1996, worked nights from February 11 to March 5, 1996
and May 29 to July 8, 1996, and that her last day was October 13, 1996. On January 28, 1998
the Office found the fact that appellant worked a rotational shift including night work a
compensable factor of employment but that her fear of having to return to a rotational shift after
she stopped work was not compensable. It accepted that she sustained an employment-related
adjustment disorder, anxiety disorder, gastritis and esophageal reflux for a closed period of time,
from February 1 through July 31, 1996 only, due to the one accepted factor of employment.
Monetary and medical benefits were denied after July 31, 1996 and she was removed from the
employing establishment effective January 9, 1998.
On April 9, 2006 appellant filed a recurrence claim, stating that the recurrence began at
midnight on July 31, 1996 and had been unable to work since October 13, 1996 due to ongoing
medical and emotional problems. In statements dated December 10, 1996 and March 10, 2007,
she indicated she had received an Equal Employment Opportunity (EEO) Commission cash
settlement and submitted a notice of personnel action form showing that she had resigned
effective January 9, 1998, and a diary of events that occurred from September 20, 1996 to
June 2, 1997. Appellant further alleged that she was relentlessly stalked, belittled, humiliated,
controlled, bullied, terrorized and frightened by supervisor Robert K. Smith who invaded her
space, inappropriately discussed religion and spoke to her in a threatening, sarcastic manner.
She submitted medical evidence dated from October 8, 1996 to March 15, 2007.
The medical evidence relevant to the claimed recurrence includes an October 8, 1996
report in which Dr. Stacey Coleman, Board-certified in family medicine, advised that appellant
had severe gastric symptoms that occurred when she worked the 11:30 p.m. shift and
recommended that she not work the late shift. On November 8, 1996 Dr. Coleman advised that
appellant was experiencing significant stress caused by work. He also submitted disability slips
dated September 20 to October 15, 1996 in which she advised that appellant should not work the
midnight shift due to health concerns and should be excused from work on October 15
and 16, 1996.
In an October 18, 1996 report, Steven Tess, Ph.D., a licensed clinical psychologist, noted
that he had seen appellant for five years in family therapy with her daughter and grandchildren
and that appellant did not manifest emotional distress until that day when it was apparent she was
experiencing considerable stress, depression, gastric reflux, severe headaches and chronic fatigue
associated with her midnight work schedule. He diagnosed adjustment disorder with mixed
anxiety and depressed mood and recommended that she immediately be taken off the late shift
because continuing would jeopardize her condition. On November 19, 1996 Dr. Tess advised
that appellant continued under his care and had undesirable side effects from medication and
could not drive. In reports dated April 21, June 1 and 2, 1997, he reported that appellant’s
symptoms continued and they appeared to be work related and that she should not return to work
until July 31, 1997.

2

Dr. Robert J. Santella, Board-certified in obstetrics and gynecology, submitted disability
slips dated from December 24, 1996 to January 17, 1997 advising that appellant could not return
to work until March 1, 1997 due to abdominal pain, major depression, back pain and because she
was caring for her terminally ill mother. In a March 4, 1997 report, Dr. James J. Dickman, II,
Board-certified in family medicine, advised that appellant’s medical disability was extended until
March 31, 1997 for adjustment disorder.
By report dated November 8, 1997, Dr. Ajit Raisinghani, a Board-certified internist who
provided a second opinion evaluation for the Office, described appellant’s gastrointestinal (GI)
symptoms. He advised that, from her history, she had diagnoses of esophageal reflux and
possibly gastritis that appeared to be precipitated by a stressful condition at work but that there
were no objective finding to confirm this. Dr. Raisinghani noted that she had problems sleeping
during the day when working the late shift that her GI symptoms had significantly resolved since
she stopped work, and that she was fearful of returning to work. He advised that she should not
return to her previous employment with shift rotation as her symptoms would return but could
work from 9:00 a.m. to 5:00 p.m. with no limitations.
Jillian Daly, Ph.D., a licensed psychologist, performed psychological testing on
November 13, 1997 and diagnosed depressive disorder, not otherwise specified, and anxiety
disorder, not otherwise specified. In a November 14, 1997 report, Dr. Gary R. Hudak, a Boardcertified psychiatrist, noted appellant’s history of difficulty working the night shift that caused
lack of sleep and GI problems, and that her symptoms had continued even though she stopped
work on October 13, 1996. He diagnosed adjustment disorder with depressed and anxious mood
and anxiety disorder, not otherwise specified and, as a psychosocial stressor, required routine
shift work. Dr. Hudak opined that appellant underwent a physical reaction to shift work
resulting in GI problems and sleep deprivation associated with poor concentration and emotional
lability and that her anticipation of returning to shift work resulted in an exacerbation of her
anxiety and depression and, as such, her current symptoms were not caused or aggravated by her
physical reaction to working rotational shifts. He stated that there were no periods of total
disability to the work-related condition and that she could return to work in a position that did
not require rotational shifts but that a return to rotational work would trigger a recurrence.
Dr. Hudak concluded that there were no residuals of the employment-related injury and that all
symptoms were secondary to anticipation of having to return to shift work.
In numerous reports dated from August 12, 2002 to March 15, 2007, Dr. Catherine A.
Whitehouse, a Board-certified psychiatrist, noted a history that since July 1996 appellant had
been in a dispute with her former employer regarding her need to work a different shift and
because a supervisor was stalking her and that she was stressed due to problems with her
workers’ compensation case. She reported that appellant described her former work area as
scary, that she worked the night shift, and that the supervisor would do odd things such as make
her pray with him. Dr. Whitehouse noted that appellant showed Bichon-Frise dogs and had
problems tolerating various medications. She diagnosed major depressive disorder, chronic
wince 1996, post-traumatic stress disorder (PTSD) from being stalked by a supervisor, history of
ulcer and GI reflux disease (GERD) and job-related stress. In letters dated April 25, 2006 and
February 28 and March 15, 2007, Dr. Whitehouse noted treating appellant since July 12, 2002
for chronic and severe PTSD “after being exposed to intense trauma at her previous
employment” that caused symptoms of intense fear, feelings of helplessness and horror,

3

nightmares and flashbacks causing insomnia, irritability, anger outbursts, severe hypervigilance,
exaggerated startle response and problems with concentration, and an inability to function on a
day-to-day basis. She advised that as long as appellant’s case continued, she would continue to
feel traumatized and victimized. Dr. Whitehouse continued to diagnose depression and PTSD
caused by appellant’s work experience and reliving the experience through the paperwork
required for her claim. Appellant also submitted medical reports with illegible signatures and
other reports signed by social workers and nurse practitioners.
By decision dated May 3, 2007, the Office denied appellant’s claim that she sustained a
recurrence of disability on the grounds that the medical evidence submitted did not establish that
her psychiatric condition was caused by the accepted employment factor. Appellant timely
requested a review of the written record and submitted evidence previously of record and a
statement in which she disagreed with the May 3, 2007 decision and reiterated her allegations
that she had been harassed and was totally disabled. In a May 10, 2007 report, Dr. Whitehouse
stated that, while night shift work had been associated with poor sleep, poor functioning and GI
symptoms it in “no way” caused PTSD. She stated that Mr. Smith’s behavior at work caused
appellant’s PTSD, noting that she had nightmares, flashbacks, intrusive thoughts and difficulty
functioning day to day.
In an October 25, 2007 decision, an Office hearing representative affirmed the May 3,
2007 decision. The hearing representative found that the medical evidence did not establish that
appellant’s current medical condition was caused by the accepted employment factor, and that
she submitted no evidence, such as an EEO settlement agreement, to substantiate that she was
harassed by Mr. Smith.
On March 28, 2008 appellant requested reconsideration and submitted medical
publications, the first page of an EEO complaint, and minutes dated September 12, 2003 from
the United States District Court for the Southern District of California stating that on
September 10, 2003 an evaluation conference was held, that on September 11, 2003 a settlement
conference was held, and that the parties reached agreement and the key terms were placed on
the record. In a November 30, 2007 report, Dr. Whitehouse again advised that appellant’s PTSD
was caused by being harassed by Mr. Smith and described appellant’s report of incidents that
occurred at work. He concluded that appellant could not return to work as a border patrol
“agent” but could return to work eight hours a day in an occupation commensurate with her level
of education. In a July 13, 2009 merit decision, the Office denied modification of the prior
decisions.
On September 11, 2009 appellant again requested reconsideration arguing that a
December 19, 1997 work capacity evaluation submitted by Dr. Hudak supported that she could
not return to her previous employment. By decision dated October 30, 2009, the Office denied
appellant’s reconsideration request finding the evidence submitted duplicative as the report had
previously been evaluated.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a

4

previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.”1 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial, reliable,
and probative evidence that the disability for which she claims compensation is causally related to
the accepted injury. This burden of proof requires that an employee furnish medical evidence from
a physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical reasoning.2 Where no such rationale is present, medical evidence
is of diminished probative value.3
ANALYSIS -- ISSUE 1
The Board finds that appellant has not established that she sustained a recurrence of
disability on or after July 31, 1996 caused by the accepted employment conditions. The issue of
whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.4 Medical opinion evidence must be of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5
The Office accepted that appellant sustained an employment-related adjustment disorder,
anxiety disorder, gastritis and esophageal reflux due to one compensable employment factor that
she worked a rotational shift and the claim was accepted for a closed period February 1 through
July 31, 1996. Monetary and medical benefits were denied after July 31, 1996. Appellant filed a
recurrence claim on April 9, 2006, stating that the recurrence began at midnight on July 31,
1996, and is now claiming that she was harassed by her supervisor, Mr. Smith, causing PTSD.
When an employee claims a recurrence of or continuing disability causally related to an accepted
employment injury, he or she has the burden of establishing by the weight of the reliable,
probative and substantial medical evidence that the claimed period of disability is causally
related to the accepted injury.6 The Office has not, however, accepted harassment as a
compensable factor, and has not accepted that she sustained employment-related PTSD.7
1

20 C.F.R. § 10.5(x); R.S., 58 ECAB 362 (2007).

2

I.J., 59 ECAB 408 (2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

4

Sandra D. Pruitt, 57 ECAB 126 (2005).

5

Roy L. Humphrey, 57 ECAB 238 (2005).

6

Kenneth R. Love, 50 ECAB 193 (1998).

7

To the extent appellant claims harassment or other factors may be the cause of her emotional condition, she
would have to first have filed such a claim with the Office and have it adjudicated by the Office. As there is no such
adjudication, the Board is without jurisdiction to rule on the matter. 20 C.F.R. § 501.2(c).

5

With regard to whether appellant established a recurrence of disability due to the
accepted conditions, Dr. Coleman, Dr. Santella and Dr. Dickman did not relate her diagnosed
conditions to the accepted employment factor of other accepted conditions, and the issue of
whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.8 Dr. Tess couched his opinion in
equivocal terms, stating that it appeared that appellant’s symptoms were work related.9
Dr. Whitehouse was very clear that appellant’s emotional condition was not caused by the
accepted employment factor of working a rotating schedule. Furthermore, the Board has long
held that fear of future injury is not compensable.10 The record in this case does not contain a
medical report providing a rationalized medical opinion that appellant’s claimed recurrence of
disability was caused by the accepted condition.11 As she did not submit sufficient medical
evidence, she did not meet her burden of proof to establish that she sustained a recurrence of
disability, and the Office properly denied her recurrence claim.12
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act13 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.14 Section 10.608(a) of the Code
of Federal Regulations provide that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).15 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; or (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.16
8

Sandra D. Pruitt, supra note 4.

9

See Patricia J. Glenn, 53 ECAB 159 (2001).

10

I.J., supra note 2.

11

Cecelia M. Corley, 56 ECAB 662 (2005). Appellant submitted reports with illegible signatures that would not
constitute competent medical evidence, and other reports signed by social workers and nurse practitioners.
However, neither a social worker nor a nurse practitioner is a “physician” as defined by section 8101(2) of the Act.
Thus, these reports also would not constitute competent medical evidence. 5 U.S.C. § 8101(2); K.W., 59 ECAB 271
(2007); L.D., 59 ECAB 648 (2008).
12

Tammy L. Medley, 55 ECAB 183 (2003).

13

5 U.S.C. §§ 8101-8193.

14

Id. at § 8128(a).

15

20 C.F.R. § 10.608(a).

16

Id. at § 10.608(b)(1) and (2).

6

Section 10.608(b) provides that when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.17
ANALYSIS -- ISSUE 2
With her September 11, 2009 reconsideration request, appellant merely argued that a
work capacity evaluation provided by Dr. Hudak on December 19, 1997 established that she
could not return to her usual work. The Office had considered Dr. Hudak’s report in its merit
decision of January 28, 1998, which appellant did not appeal and its merit decisions following
the filing of her recurrence claim. Appellant did not show that the Office erroneously applied or
interpreted a specific point of law, and argument, such as this, that repeats or duplicates evidence
previously of record has no evidentiary value and does not constitute a basis for reopening a
case.18 Consequently, she was not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(2).19
With respect to the third above-noted requirement under section 10.6069b)(2), appellant
submitted no additional medical evidence and thus did not submit relevant and pertinent new
evidence not previously considered by the Office.
The Office properly denied her
reconsideration request.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of disability causally related to the accepted employment conditions and
that the Office properly refused to reopen her case for further consideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).

17

Id. at § 10.608(b).

18

M.E., 58 ECAB 694 (2007).

19

20 C.F.R. § 10.606(b)(2).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 30 and July 13, 2009 be affirmed.
Issued: October 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

